DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final First Office Action in response to the claims filed January 17, 2020; claims 1-20 are pending and will be prosecuted on the merits.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on January 17, 2019 and an application filed in the Republic of Korea on May 13, 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0006359 or KR10-2019-0055911 applications as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference 410.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjusting part” (i.e. part for adjusting) in claims 1 and 10; “direction-adjusting device” (i.e. device for adjusting) in claims 1 and 10; “blocking part” (i.e. part for blocking) in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Where the corresponding structure of the “adjusting part” can be a handle, gears, wires, hemostatic valve or port and equivalents thereof; the corresponding structure of the “direction-adjusting device” can be gears and/or direction-adjusting wires and equivalents thereof; the corresponding structure of the “blocking part” is a wire and membrane and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 9, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim appears to positively claim part of the human body in combination with the structure of the claimed invention.
Particularly, claims 8 and 19 recite “valve prevents an outflow of blood”, and claims 9 and 20 recite “blood coagulation prevention port injects glucose, blood, or physiological saline to prevent the blood inserted into the position adjustable device for the treatment of the tricuspid regurgitation from coagulating, and to include the blood to move back into a patient’s body”.  The human body clearly is not within the enumerated categories set forth in 35 U.S.C. 101.  Accordingly, the claim contains non-statutory subject matter.  If it is not applicant’s intent to positively claim the human body in combination with the device, it is suggested applicant change “valve prevents” to –valve capable of preventing an outflow of blood--; and to change “injects glucose, blood…” to --capable of injecting glucose, blood…-- as a few examples.  For examination purposes, the claim will be considered as though it was not applicant’s intent to claim the human body hereinafter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10, 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20170044065) in view of Kimmel (US 2022/0054800) (supported in the provisional application US 62/779130) and as evidenced by Van Hoven (US 2016/0367787).
Regarding claims 1, 3, 4, 8, 10, 13-16, 19, Kim discloses a position-adjustable device for treatment of tricuspid regurgitation (Para [0001], [0006], [0014], [0022], [0034], [0044], [0045], [0046], [0048], [0053]; where the device can be moved toward the site and therefore the position of the device is capable of being adjusted), the device comprising:  a first catheter provided with a first lumen (Ref 40; Figure 1); a second catheter (Ref 30) inserted into the first lumen (Ref 30, 40) and provided with a second lumen into which a guidewire is inserted (Ref 10; Figure 1; Para [0031]); and a blocking part (Ref 60, 61, 62) coupled to an upper outer side surface of the second catheter (Ref 30; Figure 1), capable of adjusting a position thereof according to a movement of the upper end of the first catheter, and obliquely penetrating and blocking an orifice formed by incomplete closing of a tricuspid valve (Ref 60, 30, 40; Figure 1, 8; where Ref 60 is coupled to Ref 30, which passes within Ref 40 and therefore blocking part Ref 60 is capable of adjusting a position thereof according to movement of the upper end of Ref 40, and is capable of obliquely penetrating and blocking an orifice formed by incomplete closing of a tricuspid valve).  
Kim discloses a device for treatment of tricuspid regurgitation that can be delivered to a desired site to treat tricuspid regurgitation; where the device can include first and second catheters but fails to disclose that the device includes an adjusting part.
However, Kimmel similarly teaches a medical device catheter/sheath that can be delivered to a desired site; where the medical device catheter/sheath’s position can be steered/adjusted to a desired site; where the device includes an adjusting part (Ref 18, 14, 24, 26, 34, 36; Abstract; where the adjusting part includes gears, wires as defined in the 112(f) interpretation section above) coupled to lower sides of the first catheter (Ref 12), wherein the adjusting part is provided with a first direction-adjusting device  (Ref 14, 24, 26, 34, 36; Abstract; where the adjusting device includes gears, wires as defined in the 112(f) interpretation section above) adjusting a direction of an upper end of the first catheter (Ref 12); where the first direction-adjusting device comprises: a first left and right rotating gear installed therein and rotating left and right (Ref 14, 38; Para [0047]; Figure 3); a pair of first left and right driven gears (Ref 24, 26; Figure 3) installed on a left and a right of the first left and right rotating gear (Figure 3; Ref 24, 26 installed on a left and right side of the rotating gear Ref 14, 38; Para [0047]) so as to perpendicularly engage with the first left and right rotating gear (Ref 24, 26, 38; Para [0047], [0049], [0050]; Figure 3); a plurality of first direction-adjusting wires (Ref 34, 36) having a lower end thereof coupled to the first left and right driven gears (Ref 34, 36, 24, 26;Abstract; Para [0012], [0013], [0048], [0049], [0051], [0053], [0054], [0057], [0058], [0060]; Figure 3, 4) and having an upper end thereof coupled to the first catheter (Ref 34, 36, 12; Para [0048], [0049], [0051], [0053], [0054], [0057], [0058], [0060]; Figure 3, 4), wherein the first left and right driven gears are rotated when the first left and right rotating gear is rotated left or right, so that an upper part of the first catheter moves to the left or to the right as the direction-adjusting wires are wound or loosened (Ref 24, 26, 14, 38; Para [0047], [0048]); and a hemostatic valve installed at a lower end of the adjusting part and covering the lower end of the adjusting part, wherein the hemostatic valve prevents an outflow of blood to the lower end of the adjusting part (Figure 2, 3; Ref 32; Para [0046]); where the first direction-adjusting device comprises: a first forward and backward rotating gear installed in parallel and spaced apart from the first left and right rotating gear, (Ref 14, 38; Para [0047]; Figure 3; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears); a pair of first forward and backward driven gears (Ref 24, 26; Figure 3; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears)  installed so as to perpendicularly engage with the first forward/backward rotating gear at a front and a rear of the first forward and backward rotating gear (Ref 24, 26, 38; Para [0047], [0049], [0050]; Figure 3; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears); a plurality of first direction-adjusting wires (Ref 34, 36; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears)  having a lower end thereof coupled to the first forward and backward driven gears (Ref 34, 36, 24, 26;Abstract; Para [0012], [0013], [0048], [0049], [0051], [0053], [0054], [0057], [0058], [0060]; Figure 3, 4; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears) and having an upper end thereof coupled to the first catheter (Ref 34, 36, 12; Para [0048], [0049], [0051], [0053], [0054], [0057], [0058], [0060]; Figure 3, 4; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears) , wherein the first forward and backward driven gears are rotated when the first forward and backward rotating gear is rotated, so that an upper part of the first catheter moves forward and backward as the direction-adjusting wires are wound or loosened (Ref 24, 26, 14, 38; Para [0047], [0048]; Para [0028], [0069]; where Kimmel additionally teaches that a second set of knob, bevel gears and tension wires can be included to provide the device with quad-directional deflection; where the second set of gears would be offset 90 degrees from the first set of gears) 
Since Kim discloses a device that can include first and second catheters that can be delivered to a desired site to treat tricuspid regurgitation and Kimmel similarly teaches a medical device catheter that can be delivered to a desired site by steering/adjusting the distal end of the catheter to a desired site using an adjusting part including a steering handle and a direction adjusting device for adjusting/steering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second catheters of Kim to each connect to a steering handle including an adjusting part provided with a hemostatic valve and a direction-adjusting device (i.e. a left/right rotating gear, a pair of left and right driven gears to perpendicularly engage with the left/right rotating gear and a plurality of direction-adjusting wires having a lower end coupled to the driven gears and upper ends coupled to a respective catheter) to adjust a direction of the upper end of each catheter as suggested by Kimmel and as evidenced by Van Hoven (US 2016/0367787), since such a modification provides well known steering structure that would allow the device to more effectively navigate through tortuous pathways of the body while providing a higher degree of control and a variety of possible curvatures to properly position the medical device (see Para [0007], [0008], [0030] of Van Hoven).
Where one of ordinary skill in the art would recognize that modifying the first and second catheters of Kim to each connect to a steering handle including a direction-adjusting device, would result in a first direction-adjusting device adjusting a direction of an upper end of the first catheter (including a first left/right rotating gear, a first pair of left/right driven gears, a plurality of first direction-adjusting wires coupled to the first left and right driven gears and coupled to the first catheter, a first forward and backward rotating gear installed in parallel, spaced apart from the first left and right rotating gear, and rotating left or right; a pair of first forward and backward driven gears installed so as to perpendicularly engage with the first forward and backward rotating gear at a front and a rear of the first forward and backward rotating gear) and a second direction-adjusting device adjusting a direction of an upper end of the second catheter (including a second left/right rotating gear rotating left and right, a second pair of left/right driven gears installed on a left and right of the second left/right rotating gear so as to perpendicularly engage with the second left and right rotating gear, a second forward and backward rotating gear installed in parallel, spaced apart from the second left and right rotating gear, and rotating left or right; a pair of second forward and backward driven gears installed so as to perpendicularly engage with the second forward and backward rotating gear at a front and a rear of the second forward and backward rotating gear; a plurality of second direction-adjusting wires having a lower end coupled to the second left and right driven gears or the second forward and backward driven gears and having an upper end thereof coupled to the second catheter; wherein first left and right driven gears or first forward and backward driven gears are interlocked and rotated when a first left and right rotating gear or a first forward and backward rotating gear rotates, where the second left and right driven gears are rotated when the second left/right rotating gear is rotated left or right so that an upper part of the second catheter moves in one direction among forward, backward, leftward and rightward as the direction-adjusting wires are wound/loosened).  
Regarding claim 5, Kim discloses that the second catheter is provided with a bending part curved at a predetermined angle at an upper one side thereof in order to more effectively block the orifice of the tricuspid valve (Ref 30; Para [0041]; where the second catheter is curved and therefore includes a bending part curved at a predetermined angle; where the catheter includes a blocking part and is curved and therefore is being interpreted as being curved to more effectively block the orifice of the tricuspid valve).  
Regarding claims 6 and 17, Kim discloses that the blocking part (Ref 60, 61, 62; para [0034], [0035], [0044], [0047]) further comprises: a supporting wire (Ref 64) having both ends thereof coupled to a connecting tube (Figure 1 see below); and a blocking membrane having one side thereof fixed to the connecting tube and supported by the supporting wire (Ref 62; Figure 1).  

    PNG
    media_image1.png
    854
    669
    media_image1.png
    Greyscale


Regarding claims 7 and 18, Kim discloses that the blocking part further comprises: a ring-shaped wire installed to enable a connecting tube to pass through and having a central axis thereof provided obliquely with respect to the connecting tube (Figure 1- annotated version 2, see below); and a blocking membrane (Ref 62) connecting the connecting tube and the ring-shaped wire to each other.  

    PNG
    media_image2.png
    994
    845
    media_image2.png
    Greyscale


Claim(s) 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20170044065) in view of Van Hoven et al. (US 2016/0367787)
Regarding claims 2 and 11-12, Kim discloses a position-adjustable device for treatment of tricuspid regurgitation (Para [0001], [0006], [0014], [0022], [0034], [0044], [0045], [0046], [0048], [0053]; where the device can be moved toward the site and therefore the position of the device is capable of being adjusted), the device comprising:  a first catheter provided with a first lumen (Ref 40; Figure 1); a second catheter (Ref 30) inserted into the first lumen (Ref 30, 40) and provided with a second lumen into which a guidewire is inserted (Ref 10; Figure 1; Para [0031]); and a blocking part (Ref 60, 61, 62) coupled to an upper outer side surface of the second catheter (Ref 30; Figure 1), capable of adjusting a position thereof according to a movement of the upper end of the first catheter, and obliquely penetrating and blocking an orifice formed by incomplete closing of a tricuspid valve (Ref 60, 30, 40; Figure 1, 8; where Ref 60 is coupled to Ref 30, which passes within Ref 40 and therefore blocking part Ref 60 is capable of adjusting a position thereof according to movement of the upper end of Ref 40, and is capable of obliquely penetrating and blocking an orifice formed by incomplete closing of a tricuspid valve).  
Kim discloses a device for treatment of tricuspid regurgitation that can be delivered to a desired site to treat tricuspid regurgitation; where the device can include first and second catheters but fails to disclose that the device includes an adjusting part.
However, Van Hoven teaches a similar multi-catheter device (Ref 1000, 1020) that can be delivered to a desired valve site to perform a regurgitation correction procedure; where the multi-catheter device’s position can be steered/adjusted to a desired site; where the device includes an adjusting part coupled to lower sides of the first and second catheter (Ref 1056, 1057, 1120, 1120’, 1000, 1020; Par [0030], [0051]; Figure 4; where the adjusting part includes a handle and pull wires as required in the 112(f) interpretation above); wherein the adjusting part is provided with a first direction-adjusting device adjusting a direction of an upper end of the first catheter (Ref 1120, 1120’; para [0030], [0031], [0032]; where the direction-adjusting device includes pull wires as required in the 112(f) interpretation above; where the pull wires adjust a direction of an upper end of the first catheter); where on an inner wall, the first catheter (Ref 1000) comprises: a plurality of lumens (Para [0030]; Figure 1D, 5C-F) for first direction-adjusting wires (Ref 1120; Para [0030], [0051]), the lumens provided in parallel to the first lumen (Para [0030], Ref 1018, Figure 1D, 5C-F, 6A-C) and having a closed upper end thereof (Para [0039]; where the channels do not pass completely through to a distal edge or turn or otherwise pass back proximally thereby forming an internal channel having a closed upper end); and a first lumen supporter coupled to an upper inner circumferential surface of the first catheter (Ref 280, 380; Para [0034], [0039]), the first lumen supporter provided with a protrusion closing upper ends (Ref 380, 380; Para [0039]; where the channel is continued and formed into the supporter; where the channel does not pass completely through or turns back and therefore the portion of the supporter that abuts the opening of the channel is interpreted as a protrusion of the supporter closing the upper end of the channel) of the plurality of lumens for the first direction-adjusting wires (Para [0030], [0031], [0033]); and on the inner wall, the second catheter (Ref 1020) comprises: a plurality of lumens for second direction-adjusting wires (Para [0030], [0047], [0051], [0052], [0054]), the lumens provided in parallel to the second lumen (Para [0030]; Ref 1028; Figure 6A-C); and a second lumen supporter coupled to an upper inner circumferential surface of the second catheter (Ref 280, 380; Para [0034], [0039], [0052]) and provided with a protrusion closing upper ends of the plurality of lumens for the second direction-adjusting wires ends (Ref 380, 380; Para [0039], [0052]; where the inner guide can have the same construction as the outer guide; where the channel is continued and formed into the supporter; where the channel does not pass completely through or turns back and therefore the portion of the supporter that abuts the opening of the channel is interpreted as a protrusion of the supporter closing the upper end of the channel).  
Since Kim discloses a device that can include first and second catheters that can be delivered to a desired site to treat tricuspid regurgitation and Van Hoven similarly teaches a multi-catheter device (Ref 1000, 1020) that can be delivered to a desired valve site to perform a regurgitation correction procedure by steering/adjusting the distal end of the catheters to a desired site using an adjusting part including a steering handle and a direction adjusting device for adjusting/steering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second catheters of Kim to each include a plurality of lumens provided in parallel to the central lumen through the catheter, for direction-adjusting wires, and to modify the first and second catheters to each connect to a steering handle including an adjusting part provided with a direction-adjusting device (i.e. a plurality of direction-adjusting wires and a lumen supporter for coupling to the direction-adjusting wires) to adjust a direction of the upper end of each catheter as suggested by Van Hoven, since such a modification provides well known steering structure that would allow the device to more effectively navigate through tortuous pathways of the body while providing a higher degree of control and a variety of possible curvatures to properly position the medical device (see Para [0007], [0008], [0030] of Van Hoven).

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR20170044065) in view of Kimmel (US 2022/0054800) (supported in the provisional application US 62/779130) and as evidenced by Van Hoven (US 2016/0367787) as applied to claims 1 and 10 above and further in view of Koike et al. (US 6,056,760).
Regarding claims 9 and 20, Kim in view of Kimmel discloses all of the claimed limitations above including an adjusting part that includes a port but fails to explicitly disclose that the adjusting part includes a blood coagulation prevention port.
However, Koike teaches a medical device catheter that is similarly delivered to a desired site; where Koike additionally teaches that it is well known in the art to provide a device handle with a blood coagulation prevention port provided at a position on one side of the adjusting part (i.e. handle) and communicating with the adjusting part, wherein the blood coagulation prevent port is for injecting heparinized physiological saline to a desired procedure site to prevent the occurrence of blood coagulation during a procedure (i.e. to prevent the blood inserted into the device from coagulating, and to induce the blood to move back into a patient's body) (Ref 16, 26; Column 3, Lines 62-67; column 4, Lines 29-34).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjusting part of Kim in view of Kimmel to include a blood coagulation port as suggested by Koike, since such a modification prevents the occurrence of blood coagulating during a procedure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Examiner notes that the references used in the rejection above of Kimmel (US 2022/0054800), Kim et al. (KR20170044065) and Van Hoven et al. (US 2016/0367787), could additionally be combined together to similarly reject a potential combination of different claimed limitations or could alternatively be combined in a different combination of base/secondary reference(s) to teach the claimed limitations, since the adjusting part/direction-adjusting device concept using perpendicular gears to steer a catheter is taught by Kimmel and could be used to steer any catheter(s).
	Bae Gang Tae (KR101821183B1) – could be used to reject the claims similar to the rejection above; where Bae Gang Tae teaches a steering mechanism; where Figure 18 for example, shows that the steering mechanism includes a rotating gear, adjusting wires connected to first and second driven gears, the first and second driven gears perpendicularly engage with the rotating gear.
Rowe et al. (US 2013/0338763) regurgitation device including a catheter having a blocking part (i.e. wire, membrane) steered to a desired site
	Speziali et al. (US 2009/0131880)- fig 3 shows two catheters inserted to reduce a valve regurgitation; where one catheter can include a blocking part; where Figure 9 shows that the blocking part can include a wire and a membrane; where the disclosure discusses that the catheters that deliver the blocking part can be steerable
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771